Citation Nr: 0834755	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a bilateral hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and a bilateral 
hip disability.

In substantive appeals in March 2006 and January 2007, the 
veteran requested a hearing before the Board sitting at the 
RO, but he withdrew the request in writing in September 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service personnel records showed that the veteran performed 
duties as a helicopter mechanic.  The occupation is 
consistent with exposure to high noise levels.

In September 2006, a VA audiologist noted a review of the 
claims file including the service medical records.  The 
audiologist noted that the veteran had been exposed to 
aircraft and firearms noise in service but reported no high 
noise exposure after service.  The measured auditory 
threshold at 500, 1000, 2000, 3000, 4000 Hertz was 30, 30 , 
35, 60, and 80 decibels in the right ear, and 30, 25, 65, 90, 
and 85 decibels in the left ear.  Speech recognition was 96 
percent and 94 percent in the right and left ears 
respectively.  The audiologist diagnosed sensorineural 
hearing loss, more severe at higher frequencies and more 
severe in the left ear.  The audiologist noted that this type 
of hearing loss was consistent with noise exposure.  However, 
the audiologist stated that in the veteran's case, his 
current hearing deficit was less likely than not caused by 
exposure in service because audiograms showed no hearing loss 
during and at the end of service.  The audiologist did not 
comment on the standard that she employed to determine if 
hearing loss was present or degraded during service. 

Impaired hearing is a disability for purposes of service 
connection when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.  However, the Court of Appeals 
for Veterans Claims (Court) cited a 1988 medical treatise 
that stated that the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The current edition of this treatise retains the same 
definition.  See Current Medical Diagnosis and Treatment, 
162, Stephen J. McPhee et.al. eds.,  47th Ed. (2008).   

Service medical records showed measurements of the veteran's 
hearing acuity threshold as 25 decibels or greater on 
audiograms in March 1975, May 1975, and at the time of 
discharge in January 1977.  In particular, audiograms showed 
that the hearing threshold in the left ear appears to have 
degraded over the veteran's period of service.  An additional 
medical opinion is necessary to determine whether the 
veteran's hearing threshold measured in service represents 
the onset of hearing loss or, if not, whether current hearing 
loss is attributable to noise exposure in service.

Service medical records showed that the veteran was treated 
on many occasions for multiple injuries to his left knee.  In 
March 1977, the veteran underwent a surgical fusion of the 
knee in a slightly flexed position.  The veteran was 
medically retired as a result of this disability.  Service 
medical records including extensive orthopedic examinations 
associated with the knee surgery are silent for any symptoms, 
injuries, diagnoses, or treatment for hip disorders.  

In May 2006, a private orthopedic physician noted that the 
veteran experienced pain with internal and external rotation 
of the hips and that he had a left leg length discrepancy 
expected of a patient with a left knee fusion.  The physician 
noted X-ray results of the knees but not of the hips.  
Nevertheless, he diagnosed localized osteoarthritis of the 
primary pelvic region and thigh and stated, "I feel that...his 
hip symptoms could be due to longstanding transfer lesions 
due to his left knee fusion. They could be reasonably 
associated with it."  In June 2006, a VA X-ray of the pelvis 
showed an obliquity of the pelvis, right side two centimeters 
higher than the left, but with no arthritic changes at the 
joints. 

In September 2006, a VA physician noted a review of the 
claims file including the earlier diagnosis of hip arthritis.  
On examination, the physician noted some limitation of 
flexion and rotation of both hips with pain at the limits of 
flexion.  The physician referred to diagnostic imaging tests 
that showed normal indications for both hips.  The physician 
diagnosed bilateral hip strain with normal X-rays and stated 
that it was less likely than not that the hip strain was 
caused by the service connected left knee fusion.  Although 
the physician stated that the knee disability did not cause 
hip symptoms, he did not comment whether the knee disability 
aggravated the otherwise unrelated hip disorder.  Therefore, 
an additional examination and opinion is necessary to decide 
the claim.    

Finally, it is noted that the veteran receives medical care 
through the VA Medical Center (VAMC) in Biloxi.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should associate with the file any existing VA medical 
records pertaining to the veteran that are dated after July 
27, 2007.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
VA medical records pertaining to the 
veteran that are dated after July 27, 
2007.  Also attempt to obtain any other 
evidence that the veteran identifies as 
relevant during the course of the remand, 
provided that any necessary authorization 
forms are completed. 

2.  Provide the entire claims file to an 
appropriately qualified VA clinician.  
Request that the clinician review the 
claims file with particular attention to 
the in-service audiograms and note review 
of the claims file in the report.  
Request that the clinician provide an 
evaluation of the veteran's in-service 
audiograms and an opinion whether the 
veteran had chronic hearing loss in 
service, and if not, whether the 
veteran's current hearing loss is at 
least as likely as not (a probability of 
50 percent or greater) related to 
exposure to high noise levels in service.  
A complete rationale should be provided.  
If the clinician determines that another 
examination is necessary in order to 
provide the requested opinions, one 
should be scheduled.  

3.  Schedule the veteran for a VA 
examination of his bilateral hip 
disorder.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
hip pain and provide an opinion whether 
any disability found is at least as 
likely as not (50 percent or greater 
possibility) caused by the veteran's 
residuals of a left knee fusion.  If the 
examiner determines that the hip problem 
is not caused by the service-connected 
condition, an opinion must be provided as 
to whether the hip condition is at least 
as likely as not (50 percent or greater 
possibility) aggravated by the service-
connected disability.

4.  Then, readjudicate the claim for 
service connection for bilateral hearing 
loss and bilateral hip disorders.  If any 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




